DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Dorisio on 1/25/2022.

The application has been amended as follows: 

Claim 1: A medical apparatus  comprising: a balloon including a central portion  and first and second  tapered portions connected to the central portion, the balloon including a longitudinal axis extending from a first end of the balloon to a second end of the balloon; and a single continuous fiber including a first portion extending along the central portion the balloon, a second portion extending circumferentially around the central portion of the balloon, circumferentially around the first or second tapered portions of the balloon, or circumferentially around both the first or second tapered portions and the central portion of the balloon and a third portion extending substantially parallel to the longitudinal axis along the central portion of the balloon.

Claim 10: A medical apparatus, comprising: a balloon including a central portion and first and second tapered portions connected to the central portion, the balloon including a longitudinal axis extending from a first end of the balloon to a second end of the balloon; and a single continuous fiber including a first portion extending along the central portion of the balloon and a second portion extending circumferentially around the central portion of the balloon, circumferentially around the first or second tapered portions, or circumferentially around both the first or second tapered portions and the central portion of the balloon.

Claim 14: The medical apparatus of claim 10, wherein a first turnaround from the first portion to the third portion is in the first tapered portion, and a second turnaround from the third portion to a fourth portion of the single continuous fiber is in the second tapered portion. 

Claim 15: A medical apparatus, comprising: a balloon including a central portion and first and second tapered portions connected to the central portion, the balloon including a longitudinal axis extending from a first end of the balloon to a second end of the balloon: and a fiber forming a longitudinal wind and a hoop wind extending circumferentially around the central portion of the balloon, circumferentially around the first or second tapered portions, or circumferentially around both the first or second tapered portions and the central portion of the balloon.

Claim 16:  The medical apparatus of claim 15, wherein the longitudinal wind extends repeatedly along the first and second tapered portions and the central portion of the balloon.

Claim 19: The medical apparatus of claim 15, wherein the hoop wind extends helically around the first and second tapered portions and the central portion of the balloon.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claims, 1, 10 and 15 No art on record could be found to teach: (claim 1 and 10) a single continuous fiber including a second portion extending circumferentially around the central portion of the balloon, circumferentially around the first or second tapered portions of the balloon, or circumferentially around both the first or second tapered portions and the central portion of the balloon or (claim 15) a fiber forming a longitudinal wind and a hoop wind extending circumferentially around the central portion of the balloon, circumferentially around the first or second tapered portions, or circumferentially around both the first or second tapered portions and the central portion of the balloon. The closest art found was Campbell (20080033477). As to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.